PER CURIAM.
The case has been before the court before. Barr v. Linnton Plywood Ass’n, 1960, 223 Or 541, 352 P2d 596. In the original opinion and more particularly in an opinion in answer to a motion to recall the mandate, 223 Or at page 544, 355 P2d 256, we made, clear that we had treated the order appealed from as one which granted a judgment n.o.v. When the mandate *299was returned to the lower court plaintiff continued to insist that the court had granted a new trial. He moved the trial court for an order setting the case for trial. The trial court denied the motion and dismissed the case pursuant to the above cited opinion of this court. Plaintiff has appealed from the order of dismissal. The case has been submitted on the record without brief or argument.
The determination of the former appeal is the law of the case. The opinion specifically said that we had considered the trial court’s order as one allowing a judgment n.o.v. and we affirmed. The trial court has now correctly dismissed the case. Judgment affirmed.